82




      OFFICE OF THE ATTORNEY GENERAL       OF TEXAS
                        AIJSIIN




                                           ”\
                                          .,
                                          'i,,   '1
Honorable L. D. Eartwell                       \
County Attorney                   ,;'          '\
mYIt county
Oroenrllla,Ten8                         -..~     \\..
                                          ..~..._.\
mar   Sir




      Board or dmbalmlng. A thea lease8 this room to B, a
      liceneed Embalmer or thr toan of L, Hunt County for a
      stipulatednonthly rental and a stipulatedamount eeoh
      time this groperationroom is urod by B in ProParbtg
      a body ror burial.
Honorable L. D. Hsrtwoll,   Pago 2


           -In the cam oi e death in the town in whioh
     h does buelnese t?osr interested either call B di-
     reotly, or oall A who irunediately     oallr B by tele-
     ghono to come and take   charge    ot the body. A haa
     no part in the preparation or burial of the body.
     Thi8  18 handlrd by B under   hle own direction a8 he
     80.8  et.    A rooalvea no compen8atlonror calling B
     to t4ko ohmrge of sala funoral.       Rim only lntere8t
     in tha matter being in ralll~lgthr oaakat and ool-
     looting thr agreed rantal rrom B.
          *B her oomplete oontrol over said preparation
     room, and he personally supervisesthe burial from the
     tire he receive9 a call until interment is oomplated.
     B liver in a town some twenty-rive miles rrtnn the town
     in which A's place of business and said preparation
     room ie   located.”

          'k's
             shall assume that B la a duly lloan8sd    funeral dl-
 rector as roll as embalmer.
            Upon these facts you ask our opinion on the follow-
 ing quaetiona:
          -~;uestlonNo. 1: Is A vlolatin~ any aectlon 0r
     Article 45!32-oHCS or Article 702-a Penal Code, that
     is, 1s A engeged in the business or prsotlce of Funeral
     xrsctlng in violstlon 0r said Articles?
          ":,usstlsnNG. 2: Is Bdolsting said law in as-
     sisting an unlicensed person to angagsd in the buainesa
     of Funeral Director cs that term 1s defined by law?

          “‘,uesticn NO. 3: Is it a violation or aaid
     Article for B to encage in the practice of Funeral Di-
     recting In a town o%hsr t%n tte cne In v~hlch?~eresides?"
.




    l¶onoroblr1. 0. lhrtuell, Plgo S


                    VJndortaLor,~ *lortloion       * or ly othor
                         th.t ho Ir -agod      h     tho buoinooo

                IO a roo dth yotr ooaoludoa   rlth roapoot  to quoa-
    tlon 1, th a t l fvr tho faoto otatod above It 088~ olur tbot
    A is not tiolotin$ anld loation (7) in that    ho hor nothi-
    to do With tho sonduotlng or tho iunrrrl or burl81 sad 18
    ~~ooldI””     hiaeolf out as lngogod in or oanduotlsq mold bus-
          “, and oonooquontly  A IO not rlolotlly any or tho prod-
    oIono 0r Art1018 45aR-a, R. c. s., or Art1010 752-a 0r tho
    Penal Cods.
              It ~000#00rii~ rOiiOW0, that ir A i8 Wt 0438604
    in tho buriaom or pooatioo    oi i'unonl diroot~,        that B oan
    sot luto t him Is oo doing,   whorororo your rooond quootIon
    is onoworod In tho n~atlro.
               X8 lIkorioo  r&r.. with your oonolwIon thnt your
    third quortlon   rhould be answorod In tho no&atito and wo
    adopt your disouarlon   th0r00r a8 oxprordag th4 viowo 0r thlr
    Doportmont :
                        No. SI Rule 4 (prowl
              *?,tlortIon                       atod by tho
         a to toBoordor xmbdilag under  luthor fty 0r sold
         Art1010 4lM&) prorldoo that ~Conduotlnga Ranoral
         #hall 88~1 tho personal 8uporrioIonor a 1loonood
         maoral Director from the time of th8 rlrot yz uBt;l
         Intorront lo ooraplotod'. Rule 6 moridoa:
         noes of ~?unoralDiroctlng muot bo oonductod mad on-
         gagod In at a fired plaoo or ortabllohmont~and no por-
         eon oh811 open or maintain e plaoo or lotablIohmontat
         whloh to ongago in or conduot or hold hIwolf ou? as
         ongaging or conducting the buolmao ot o runoral f?irootor
         as d0riad in said low without a lioonsed runoral di-
         roctby in charge tkerooi at ali thea’.
               *Under ttr facts etated *bsve it appears thfit5
         live8 lr a town 80~1otwenty-rive mlloo mm tho town in
         qhioh A’S plaoo 0r bulioooo and said preparation room
         ir looatod.
HoonoraoloL. D, Eiartwoll,Pugs 4


             =1t IOOma that Sootlon 4 IO not violated by
     rho arrangomont sot out above r0r B, a lloa:;ood
     Funeral    Dirootor, aasumao ~0r80~1 aup~nidon of
     the body and the finoral from the tlrr or the rirat
     0all uatu     Intor0oBt Ia oonplotod.

          'As to Rule 6, Under the arrmgomont above sot
     out tha.buainooaof iunorrl dirootw la osnductod end
     engaged in at a ilxed plaoo or 8otabll~hmont. The
     only Juostian then aa to suoh rule la to the part or
     said rule whloh provides that *a runoral    dlrootor mot
     be in ohargo thoreoi atoll tlmoo~.     or aouroo, B would
     not be poraonal.lygreoent an& phprioally in ohargo of
     asid FOXI at aach minu:a of the day, but it a,-pears     to
     me irvm rho raoto that b would bs in charge thoroor et
     all xasonablo times and at all tiara when said room
     WBO bOiAg U8Od OC WhOo l iU!IOrol  W08 bring dirOOt@d.

          Win BIrollo v. Stats, 16 9. K. Sd, pegs S85, our
     Court of Criminal Appeals 5.npaoalng on 8 law which
      rovi4od Ohut a beauty lohool In #lo stats must be
     fat all timof under the diroot auyenIalon or a rogiot-
     ored halrdreeeor or coanmtologietheld tkmt the word9
     *at all times' a;poarln(;in said 8l;sttits must be &ven
     o rational oonstrnotlon aonsiatontwith the le;iola-
     t,ure*rintent azd ntusibe ovratruod 6s zaanini;at all
     reaaonac4e timee.    It rsams that ths words *at all tme’
     appearing in -2ul.o5 ahvuld be @ren the same ConatSuO-
     tion, and 3, who would be grosont personally at all
     thes when snid praparatior    room was beir?E;
                                                  wed and when
     a funeral was being dlreoted and a;~~rvisod and till@ a
     body was bein.;;m,-ared ior burial am Lmrle&, would
     UGer a roasonatle comtr~ction of saia rule a8 set OUt
     in Sizelle v. =tase be 'celdt0 be prssent and in charge
     thereof at all tiOLes.*